Citation Nr: 1139685	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for rotator cuff tear and degenerative joint disease of the right shoulder, claimed as secondary to the Veteran's service-connected lumbar and cervical spine disabilities.

2.  Entitlement to service connection for a left elbow condition, claimed as secondary to the Veteran's service-connected lumbar and cervical spine disabilities.  

3.  Entitlement to an effective date earlier than June 30, 2003 for the Veteran's service-connected degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1970 and from September 1980 to April 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Louisville, Kentucky Regional Office (RO). 

Heretofore, the RO has evaluated the Veteran's claim for service connection for a right shoulder disability as a claim to reopen a previously denied claim.  Specifically, the RO noted that the Veteran had sought service connection for pain in his upper extremities in a January 1986 claim; that claim was denied in May 1986.  In reviewing that January 1986 claim, however, it is apparent that the Veteran sought service connection for pain in his right wrist, left elbow, left shoulder, fingers, and hands.  As this is the first time that VA has considered whether service connection is warranted for a right shoulder disability, the Board finds this to be a new claim and not an attempt to reopen a previously denied claim.  The Board has accordingly recharacterized the issue above.  



FINDINGS OF FACT

1.  The most credible evidence of record does not show an in-service incurrence of the Veteran's right shoulder disability.  

2.  The more probative medical evidence of record fails to establish a link between the Veteran's right shoulder disability and his service-connected disabilities of the spine.  

3.  In his March 2011 Travel Board hearing, the Veteran expressed his desire to withdraw his claims for service connection for a left elbow condition and for an earlier effective date for service connection for his cervical spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

2.  The Veteran's claims for service connection for a left elbow condition and for an earlier effective date for service connection for his cervical spine disability are dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Shoulder Disability

The Veteran seeks service connection for a right shoulder disability, a condition which he contends is related to his two service-connected back disabilities.  For the reasons that follow, however, his claim shall be denied.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

First, the Board acknowledges that the Veteran suffers from a right shoulder disability.  The Veteran began complaining of pain in his right shoulder in 2002.  A November 2002 treatment record from Gregg Malmquist, MD, shows that the Veteran was diagnosed as suffering from impingement syndrome of the right shoulder.  The Veteran also sought treatment from Narahimha Reddy, MD; in April 2003, Dr. Reddy diagnosed the Veteran as suffering from a positive impingement sign in his right shoulder as well as acromiclavicular arthritis.  In a later November 2005 record, Dr. Reddy diagnosed the Veteran as suffering from rotator cuff tendonitis with a possible tear.  He underwent arthroscopic surgery for this tear in January 2006.  At his September 2007 VA examination, the examiner diagnosed the Veteran as suffering from a right rotator cuff tear and degenerative joint disease of the right shoulder.  

The Veteran's claim fails on a direct basis, though, as the evidence does not indicate that his right shoulder disability had its onset in or is otherwise related to service.  Early on, the Veteran had consistently maintained that his shoulder disability was related not to service, but instead to his service-connected back and neck disabilities.  In his January 2006 claim, for instance, the Veteran stated that his shoulder condition was secondary to his in-service lower back injury.  In a February 2009 letter, the Veteran again stated that his degenerative arthritis and rotator cuff tear is a result of his back and neck disabilities.  

Despite his earlier arguments, the Veteran has later contended that he injured his shoulder in service and has suffered from pain since that date.  In an April 2008 letter to his Congressman, the Veteran stated that he injured his shoulder in service in the same fall that injured his spine.  In a February 2009 letter to the RO, the Veteran stated that he initially injured his back, neck, and shoulders in Cambodia in 1970, and that he reinjured his back, neck, and shoulders in 1980.  In his March 2011 Travel Board hearing, the Veteran stated that he began suffering from shoulder pain in January 1980 and that he reinjured this shoulder in 1999.  

For two reasons, the Board does not find the Veteran's account of injuring his shoulder in-service to be credible.  First, the Board notes the Veteran's inconsistency in claiming that his shoulder disability is related to his back disabilities and that his shoulder disability is directly related to service.  The Veteran did not contend that he injured his shoulder in service until after his claim was initially denied.  

More importantly, the Veteran's service treatment records do not support his contention that he injured his shoulder in service.  Though there is no corroboration of the Veteran suffering an injury when he fell off a truck in 1970, the Board shall accept his statement as true for the purposes of this appeal.  This injury was not noted on his December 1970 separation examination, however, nor did the Veteran himself note this injury or any residual pain that resulted from it on his June 1980 report of medical history concurrent with his reenlistment.  

The Veteran's in-service injury that led to his service-connected back and neck disabilities is well documented in his service treatment records.  These records show that he injured his back in November 1980.  Following that injury, he had numerous complaints of pain in his lower back and in his right hip.  In the dozens of service treatment records showing treatment for or complaints of lower back and right hip pain, the Veteran never mentioned suffering from pain in his right shoulder.  Given the fact that the Veteran had numerous records detailing his in-service injury, the fact that the Veteran did not mention suffering from shoulder pain at that time is significant.  

The Board accordingly finds that there is no credible evidence of an in-service incurrence of the Veteran's current right shoulder disability.  Accordingly, service connection for this condition on a direct basis is not warranted.

That being said, with the exception of the Veteran's recent statements, the Veteran had consistently maintained that his right shoulder disability is causally related to his service-connected lumbar and cervical spine disabilities.  VA regulations provide that service connection may be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 ("a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  

The Veteran is service-connected for a lumbar spine disability (L4/L5 facet dysfunction, rated as 20 percent disabling) and a cervical spine disability (degenerative disc disease of the cervical spine, rated as 20 percent disabling).  He contends that his current right shoulder disability is secondary to these two conditions.  

Two differing opinions have been offered as to the etiology of the Veteran's right shoulder disability.  The first came from his September 2007 VA joints examination.  After reviewing the Veteran's claims file and medical history and examining the Veteran, the examiner opined that his right shoulder disability is less likely than not due to his service-connected cervical and lumbar spine disabilities.  She noted that the Veteran admitted the possibility of a job injury in 1999 and stated that this is when pain in his shoulder first began.  She stated that the Veteran did not begin seeking treatment for his shoulder until 2002, and was diagnosed with impingement syndrome in 2003.  She further noted that the Veteran was diagnosed as suffering from a rotator cuff tear in 2005 and underwent surgery for this condition in 2006.  The examiner noted that impingement syndrome is a major cause of rotator cuff tears.  She concluded that it is less likely than not that the Veteran's rotator cuff and degenerative joint disease of the shoulder were caused by or a result of his cervical or lumbar spine conditions.   

Contrasted with this is the opinion of the Veteran's long time doctor, Dr. Reddy.  In a February 2011 letter, Dr. Reddy stated that it was his opinion that "years of pain of the cervical spine and lower back . . . has caused the . . . rotator cuff tear and degenerative arthritis of the right shoulder."  In a more detailed March 2011 letter, Dr. Reddy again offered his opinion that the years of pain in the Veteran's lumbar and cervical spine have caused a breakdown and deterioration of the rotator cuff and degenerative arthritis in the right shoulder.  Dr. Reddy wrote that this pain caused the Veteran to guard his shoulder movements and change the sloping angle of his shoulders.  This in turn resulted in poor muscle development and maintenance.  He noted that poor muscle development and a sloping acromial angle are significant risk factors for impingement syndrome.  Dr. Reddy stated that based on these risk factors and the absence of others (like repeated work above the shoulder or repetitive overhead activity), his impingement syndrome is the result of "changes in the carriage of the right shoulder girdle made to accommodate the cervical and lumbar disabilities."  

When there is an apparent difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board finds the opinion of the VA examiner to be of greater probative value.  The examiner reviewed the Veteran's claims folder, and she also elicited the Veteran's medical history from him.  She made specific references in her opinion to medical records in the Veteran's file, and she supported her opinion with medical reasoning.  

In his June 2011 brief, the Veteran's representative argued that the VA examiner's opinion should be discounted for three reasons: first, that it is based on an inaccurate factual premise in violation of Reonal; second, that the examiner did not support her conclusion on sufficient facts or data in violation of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2009); and third, that Dr. Reddy was more familiar with the Veteran and his medical history.  The Board shall address each criticism in turn.

First, with respect to an inaccurate factual premise, the Veteran's representative argued that the examiner based her opinion on the "possibility" that the Veteran injured his shoulder at work.  In reading the examination, it is clear that it is the Veteran who posited that he injured his shoulder at work; this is not a scenario that the examiner created from whole cloth.  Also, there are many records of the Veteran's seeking treatment for on the job injuries.  A January 2003 record from Dr. Reddy, for instance, shows that the Veteran injured his back at work earlier that month when he attempted to pry a boat loose.  More importantly, a November 2003 physical therapy evaluation from The Medical Center diagnosed the Veteran as suffering from right shoulder tendonitis.  It shows that the Veteran was employed in maintenance and suffered an injury in January 2003.  He stated at that time that he had no previous pain in his right shoulder prior to this injury.  

Further, in both his brief and at the Travel Board hearing, the representative endeavored to present the Veteran's previous jobs as not physically taxing and presenting no chance of leading to a right shoulder injury, focusing specifically on the Veteran's last job.  The record shows that the Veteran worked as a small craft operator at Mammoth Cave from 1999 to either 2005 or 2006.  The representative argued that there is no evidence that the Veteran would have performed work strenuous enough to lead to impingement syndrome.  

In reviewing the Veteran's claims file, however, it is clear that his previous job was much more physically demanding than he or his representative contend.  Again, the Board points out that the Veteran himself sought treatment for workplace injuries from Dr. Reddy and other providers.  Next, the Board notes that the Veteran himself had previously described his work in more taxing terms.  In a June 2004 VA examination, for instance, the Veteran stated that he worked in maintenance.  He further stated that he was often required to do things such as "weed eating" and lifting, aggravating his back pain.  The objective evidence also shows that the Veteran's job was more than merely steering a boat.  A February 2005 letter from the Veteran's supervisor noted that his work included duty assignments such as mowing and building maintenance.  Though the Veteran's representative quoted from an internet description of the job responsibilities of a small craft operator, in conjunction with his Social Security claim, the Veteran supplied the SSA with a description of his duties that came straight from his employer.  That description noted that he was to operate a barge type ferry across a river.  The duties of this job included maintaining ferry landings by making repairs, mowing grass, clipping weeds, and occasionally working with the regular maintenance work force.  This description also noted that the job required standing, stooping, walking, bending and physical exertion to anchor the boat.  It would also require moderate carrying and lifting and occasionally heavy lifting.  

Given the foregoing, the Board finds that the examiner's opinion was not based on an inaccurate factual premise of the Veteran's sustaining an injury at work.  

Next, the Veteran's representative argues that - because her opinion was based on inaccurate facts - her opinion is the equivalent of speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (citing Nieves-Rodriguez, 22 Vet. App. at 302).  As the Board has found that the factual premise on which the examiner based her opinion was accurate, this argument necessarily fails; indeed, in his brief, the Veteran's representative acknowledged that this second argument depends on an acceptance of the first.  

Finally, the Veteran's representative argues that Dr. Reddy was more familiar with the Veteran, as he had been treating the Veteran for 7 years.  He also pointed out that Dr. Reddy's professional qualifications render him competent to offer his opinion regarding the Veteran's etiology.  

The fact that Dr. Reddy had treated the Veteran for so long is both a sword and shield for the Veteran; while Dr. Reddy is no doubt familiar with the Veteran's medical history, Dr. Reddy failed to discuss even his own medical treatment of the Veteran that acknowledged that he had previously injured himself at work.  Further, though the VA examiner saw the Veteran only once, she reviewed the Veteran's claims folder and medical history, citing specific records from the Veteran's claims file when forming her conclusion.  Finally, though the Veteran's representative did not impeach the qualifications of the VA examiner (who is a nurse practitioner), it is well settled that nurse practitioners are competent to offer medical opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a nurse practitioner "fits squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions").   

In light of the foregoing, the Board finds the VA examiner's detailed opinion to be of great probative value in determining the etiology of the Veteran's right shoulder disability.  

For the reasons detailed above, the Board does not find Dr. Reddy's opinion to be as probative.  The main defect with Dr. Reddy's opinion is that it is inconsistent with the objective facts of the case.  Dr. Reddy based his opinion on the fact that the Veteran lacked risk factors for his impingement syndrome beyond that of his neck and back disabilities, specifically noting that the Veteran did not have "repeated work above the shoulder level seen in sports medicine or an occupation requiring repetitive overhead activity."  As shown above, however, both the Veteran himself and his previous supervisor have stated that the Veteran's job was more physically demanding than the manner in which he now describes it.  Further, Dr. Reddy did not discuss the fact that he treated the Veteran for a workplace injury in early 2003.  Accordingly, the Board finds this opinion to be of less probative value than that of the VA examiner's.  

In summary, the Board finds both that there is no evidence of an in-service incurrence of the Veteran's right shoulder disability, and that the more probative medical evidence indicates that there is not a causal relationship between his right shoulder disability and either his service-connected neck or back disabilities.  Accordingly, the Board concludes that the criteria for service connection for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

II.  Dismissed Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In his March 2011 Travel Board hearing, the Veteran stated that he wished to withdraw his claims for service connection for a left elbow condition and for an earlier effective date for service connection for his cervical spine disability.  Thus, there are no allegations of error of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review them, and they are dismissed.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  Records from the Social Security Administration have also been associated with the claims file.  The Veteran was afforded a VA compensation and pension examination; for the reasons described in greater detail above, the Board finds this examination to be adequate for rating purposes.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a right shoulder disability is denied.  

The claim for service connection for a left elbow condition is dismissed.  

The claim for an earlier effective date for service connection for a cervical spine disability is dismissed. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


